                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                         8:18CV536

        vs.                                                          AMENDED
                                                             FINAL PROGRESSION ORDER
CLAUDE HIDY, and ROSEMARIE HIDY,

                       Defendants.

       This matter came before the Court on the Stipulation Regarding Discovery Response
Deadlines (Filing No. 24). For good cause shown, the Court finds the motion should be granted.
Accordingly,

       IT IS ORDERED that the Stipulation Regarding Discovery Response Deadlines (Filing
No. 24) is granted, and the earlier final progression order (Filing No. 16) is Amended as follows:

       1)      The non-jury trial of this case remains set to commence before Robert F. Rossiter,
               Jr., United States District Judge, in Courtroom 4, Roman L. Hruska Federal
               Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on June 8,
               2020, or as soon thereafter as the case may be called, for a duration of four (4) trial
               days. This case is subject to the prior trial of other civil cases that may be scheduled
               for trial before this one.

       2)      The Pretrial Conference remains scheduled before the undersigned magistrate
               judge on May 29, 2020, at 10:00 a.m., and will be conducted in chambers. The
               parties’ proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
               nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on May 22, 2020.

       3)      The deadline for completing written discovery under Rules 33, 34, and 36 of the
               Federal Rules of Civil Procedure is September 30, 2019. Motions to compel
               discovery under Rules 33, 34, and 36 must be filed by October 14, 2019.
               Note: A motion to compel, to quash, or for a disputed protective order shall not be
               filed without first contacting the chambers of the undersigned magistrate judge to
               set a conference for discussing the parties’ dispute.

       4)      The deadline for Defendants Claude Hidy and Rosemarie Hidy to respond to all of
               the United States’ outstanding discovery requests is extended to August 23, 2019.

       5)      The deposition deadline remains December 23, 2019.

       6)      The deadline for filing motions to dismiss and motions for summary judgment
               remains January 24, 2020.
7)     Motions in limine shall be filed seven days before the pretrial conference. It is not
       the normal practice to hold hearings on motions in limine or to rule on them prior
       to the first day of trial. Counsel should plan accordingly.

8)     The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

9)     All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.

Dated this 24th day of July, 2019.
                                              BY THE COURT:


                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
